           Case 3:18-cv-00240-KRG Document 26 Filed 10/01/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



NORTHEAST NATURAL ENERGY LLC,                           )
                                                        )
                               Plaintiff,               )
                                                        )
                       V.                               )     No. 3: 18-cv-240-KRG
                                                        )
LARSON ENTERPRISES, INC., et al.,                       )
                                                        )
                               Defendants.              )


                                   ORDER AND JUDGMENT

                             s-f            - I \
       AND NOW, this /         day of   Oc-ro bev, 2019, upon this Court's Order confirming
arbitration award dated September 20, 2019, it is hereby ORDERED that JUDGMENT is

ENTERED against Northeast Natural Energy LLC and in favor of Claimants/Defendants as

follows:

1) $1,215,619.07, cons1stmg of $1,024,000.00 in unpaid delay rentals, $135,229.44 in
prejudgment interest as set forth in the arbitration award, and $56,389.63 in prejudgment interest
from the date of the arbitration award to the date of this judgment, in favor of Alan & Judith Larson
and Roger & Cathy Larson and against Northeast Natural Energy LLC for breach of Exhibit Cl,
an oil and gas lease covering 1,209 acres;

(2) $929,236.31, consisting of $782,760.00 in unpaid delay rentals and $103,371.29 in
prejudgment interest as set forth in the arbitration award, and $43,105.02 in prejudgment interest
from the date of the arbitration award to the date of this judgment, in favor of Kari Larson, Jada
Larson, and Andrew Larson and against Northeast Natural Energy LLC for breach of Exhibit C7,
an oil and gas lease covering 872.756 acres;

(3) $263,934.16, consisting of$222,330.00 in unpaid delay rentals and $29,360.90 in prejudgment
interest as set forth in the arbitration award, and $12,243.26 in prejudgment interest from the date
of the arbitration award to the date of this judgment, in favor of Douglas Rydberg and against
Northeast Natural Energy LLC for breach of Exhibit C13, an oil and gas lease covering 222.33
acres;




                                               1 of 4
         Case 3:18-cv-00240-KRG Document 26 Filed 10/01/19 Page 2 of 4



(4) $252,608.96, consisting of$212,790.00 in unpaid delay rentals and $28,101.05 in prejudgment
interest as set forth in the arbitration award, and $11,717.91 in prejudgment interest from the date
of the arbitration award to the date of this judgment, in favor of Mountain View Center, Inc., and
against Northeast Natural Energy LLC for breach of Exhibit Cl 7, an oil and gas lease covering
216.64 acres;

(5) $12,761.63, consisting of $10,750.00 in unpaid delay rentals and $1,419.65 in prejudgment
interest as set forth in the arbitration award, and $591.98 in prejudgment interest from the date of
the arbitration award to the date of this judgment, in favor of Alan & Judith Larson and against
Northeast Natural Energy LLC for breach of Exhibit C23, an oil and gas lease covering 10.745
acres;

(6) $12,761.63, consisting of $10,750.00 in unpaid delay rentals and $1,419.65 in prejudgment
interest as set forth in the arbitration award, and $591.98 in prejudgment interest from the date of
the arbitration award to the date of this judgment, in favor of Roger & Cathy Larson and against
Northeast Natural Energy LLC for breach of Exhibit C29, an oil and gas lease covering 10.745
acres;

(7) $5,520.14, consisting of $4,650.00 in unpaid delay rentals and $614.08 in prejudgment interest
as set forth in the arbitration award, and $256.06 in prejudgment interest from the date of the
arbitration award to the date of this judgment, in favor of Larson Enterprises, Inc., and against
Northeast Natural Energy LLC for breach of Exhibit C35, an oil and gas lease covering 4.65 acres;

(8) $1,476,113.91, consisting of $1,129,384.00 in unpaid delay rentals and $284,537.00 in
prejudgment interest as set forth in the arbitration award, and $62,192.91 in prejudgment interest
from the date of the arbitration award to the date of this judgment, in favor of RHCC LLC and
against Northeast Natural Energy LLC for breach of Exhibit C41, an oil and gas lease covering
1,129.384 acres;

(9) $789,033.46, cons1stmg of $615,620.00 in unpaid delay rentals and $139,512.50 in
prejudgment interest as set forth in the arbitration award, and $33,900.96 in prejudgment interest
from the date of the arbitration award to the date of this judgment, in favor of RHCC LLC and
against Northeast Natural Energy LLC for breach of Exhibit C46, an oil and gas lease covering
875.4 acres;

(10) $103,507.50, consisting of$82,431.55 in unpaid delay rentals and $16,536.61 in prejudgment
interest as set forth in the arbitration award, and $4,539.34 in prejudgment interest from the date
of the arbitration award to the date of this judgment, in favor of Alan & Judith Larson, Roger &
Cathy Larson, Edward & Carlene Pearce Houston and against Northeast Natural Energy LLC for
breach of Exhibit C50, an oil and gas lease covering 190 acres;

(11) $184,241.54, consisting of $148,432.50 in unpaid delay rentals and $27,635.16 in
prejudgment interest as set forth in the arbitration award, and $8,173.88 in prejudgment interest
from the date of the arbitration award to the date of this judgment, in favor of Edward & Carlene
Pearce Houston and against Northeast Natural Energy LLC for breach of Exhibit C54, an oil and
gas lease covering 296.865 net acres;


                                              2 of4
          Case 3:18-cv-00240-KRG Document 26 Filed 10/01/19 Page 3 of 4




(12) $932.70, consisting of $761.92 in unpaid delay rentals and $128.83 in prejudgment interest
as set forth in the arbitration award, and $41.95 in prejudgment interest from the date of the
arbitration award to the date of this judgment, in favor of Alan Larson and Roger Larson and
against Northeast Natural Energy LLC for breach of Exhibit C58, an oil and gas lease covering a
percentage of 96 acres;

(13) $1,593,182.58, consisting of $1,241,930.00 in unpaid delay rentals and $282,861.98 in
prejudgment interest as set forth in the arbitration award, and $68,390.60 in prejudgment interest
from the date of the arbitration award to the date of this judgment, in favor of Schoonover Real
Estate Trust, Orrin L. French and Jeffrey A. Dalke, trustees, Alder Run Land, LP, Bonnie Lou
Dahlgren Peters and Terry Peters, Catherine G. Anderson Trust, Catherine G. Anderson, trustee,
and David K. Dahlgren and Marjorie Dahlgren and against Northeast Natural Energy LLC for
breach of Exhibit C62, an oil and gas lease covering 1,241.93 acres;

(14) $82,267.76, consisting of $64,130.00 in unpaid delay rentals and $14,606.25 in prejudgment
interest as set forth in the arbitration award, and $3,531.51 in prejudgment interest from the date
of the arbitration award to the date of this judgment, in favor of Schoonover Real Estate Trust,
Orrin L. French and Jeffrey A. Dalke, trustees, Alder Run Land, LP, Bonnie Lou Dahlgren Peters
and Terry Peters, Catherine G. Anderson Trust, Catherine G. Anderson, trustee, and David K.
Dahlgren and Marjorie Dahlgren and against Northeast Natural Energy LLC for breach of Exhibit
C65, an oil and gas lease covering 64.13 acres;

(15) $142,304.11, consisting of $110,930.00 in unpaid delay rentals and $25,265.42 in
prejudgment interest as set forth in the arbitration award, and $6,108.69 in prejudgment interest
from the date of the arbitration award to the date of this judgment, in favor of Schoonover Real
Estate Trust, Orrin L. French and Jeffrey A. Dalke, trustees, Alder Run Land, LP, Bonnie Lou
Dahlgren Peters and Terry Peters, Catherine G. Anderson Trust, Catherine G. Anderson, trustee,
and David K. Dahlgren and Marjorie Dahlgren and against Northeast Natural Energy LLC for
breach of Exhibit C68, an oil and gas lease covering 110.93 acres;

(16) $935.35, consisting of $750.00 in unpaid delay rentals and $144.05 in prejudgment interest
as set forth in the arbitration award, and $41.30 in prejudgment interest from the date of the
arbitration award to the date of this judgment, in favor of Kristi A. Rydberg and against Northeast
Natural Energy LLC for breach of Exhibit C74, an oil and gas lease covering a percentage of 1.5
acres;

(17) $4,277.65, consisting of $3,430.00 in unpaid delay rentals and $658.77 in prejudgment
interest as set forth in the arbitration award, and $188.88 in prejudgment interest from the date of
the arbitration award to the date of this judgment, in favor of Alan Larson and Roger Larson and
against Northeast Natural Energy LLC for breach of Exhibit C58, an oil and gas lease covering a
percentage of 96 acres;

(18) $595,782.55, consisting of$564,686.40 and $31,096.15 in prejudgment interest from the date
of the arbitration award to the date of this judgment, in favor of Alan & Judith Larson, Roger &



                                              3 of4
         Case 3:18-cv-00240-KRG Document 26 Filed 10/01/19 Page 4 of 4



Cathy Larson and Michael Rudella and Mary Ann Rudella and against Northeast Natural Energy
LLC for failure to enter into Exhibit C79, an oil and gas lease covering 265.95275 acres net;

(19) $168,318.74, consisting of $159,533.55 and $8,785.19 in prejudgment interest from the date
of the arbitration award to the date of this judgment, in favor of Alan & Judith Larson and Roger
& Cathy Larson and against Northeast Natural Energy LLC for failure to enter into Exhibit C77,
an oil and gas lease covering 75.414 acres net; and

(20) $47,703.58, consisting of $45,213.75 and $2,489.83 in prejudgment interest from the date
of the arbitration award to the date of this judgment, in favor of Alan Larson and Roger Larson
and against Northeast Natural Energy LLC for failure to enter into Exhibit C78, an oil and gas
lease covering 21.307 acres net.


Total Judgement amount in favor of claimants and against Northeast Natural Energy LLC is

$7,881,043.35.




                                                     Senior United States District Judge




                                             4 of4
